EXHIBIT 10.2 


Share Exchange Agreement


This Share Exchange Agreement (the “Agreement”), dated to be effective as of
June 7, 2013, by and among Alas Aviation Corp., a Delaware corporation,
(“Alas”), Corporacion Ygnus Air, S.A. a corporation organized under the laws of
Spain (“Cygnus”); and Arnold Leonora (“Leonora”) and Air Transportation Group
Private Equity, Inc., a Delaware corporation (“ATG”), as shareholders of Cygnus,
with reference to the following:


A. Alas is a Delaware corporation organized on June 7, 2013 following a
triangular merger pursuant to Section 251(g) of the Delaware General Corporation
Law.  Alas has authorized capital stock of 60,000,000 shares of common stock,
$0.01 par value (“Alas Common Stock”), of which 35,000,000 are issued.  There
are 1,000,000 shares authorized for the issuance of preferred stock, $0.01 par
value, of which none are outstanding.


B.  Cygnus is a privately held corporation organized under the laws of
Spain.  Cygnus has one class of ordinary shares issued and outstanding, fifty
one percent (51%) of which are held by Leonora and forty nine percent (49%) of
which are held by ATG.


C. The respective Boards of Directors of Alas and Cygnus have deemed it
advisable and in the best interests of Alas and Cygnus and their respective
shareholders that Cygnus be acquired by Alas pursuant to the terms and
conditions set forth in this Agreement.


D. Alas and Cygnus propose to enter into this Agreement which provides among
other things, that forty nine percent (49%) of the issued and outstanding shares
of Cygnus held by ATG be acquired by Alas and the financial rights related to
the fifty one percent (51%) held by Leonora in exchange for thirty one million
five hundred thousand (31,500,000) shares of restricted Alas Common Stock as
more fully described in this Agreement.


E.  The parties desire the transaction to qualify as a tax-free reorganization
under Section 368(a)(1)(B) of the Internal Revenue Code of 1986, as amended.


NOW THEREFORE, the parties hereto, intending to be legally bound, make the
following promises, covenants, representations, warranties and agreements:


1.           Pre-Closing Actions of Alas.  Either prior to or immediately upon
execution of this Agreement and prior to the Closing Date as set forth herein,
Alas shall undertake the following actions:


(a)           The Board of Directors of Alas shall unanimously approve and
deliver to Davisson & Associates, PA (the “Escrow Agent”) in escrow, a
resolution  approving the transactions set forth herein;


(b)           Alas shall prepare and deliver to counsel for Cygnus, for review,
a Form 8-K filing which reflects the transactions contemplated by this
Agreement, as required to be filed with the Securities and Exchange Commission
(the “Commission”) on the Closing Date (defined below);
(c)           Alas shall take such actions as are required such that at Closing
there shall be a total of no more than thirty five million (35,000,000) shares
of common stock issued and outstanding;


(d)           Alas shall issue / deliver to the Escrow Agent a total of thirty
one million five hundred thousand (31,500,000) shares of common stock of Alas
(which at the time of Closing will reflect at least 90% of the fully diluted
issued and outstanding shares of common stock of Alas) for delivery to ATG,
Leonora or their designees at Closing;


(e)           Alas may, but is not required to deliver letters of resignation of
Frank Dreschler, as the sole officer and director of Alas to be effective at the
Closing Date, however subject to the effectiveness of any Schedule 14F-1
Information Statement that may be required to be filed with the Commission
immediately upon closing of this Agreement; and


(f)           Alas shall use its reasonable best efforts to prepare and complete
the documents necessary to be filed with local, state and federal authorities to
consummate the transactions contemplated hereby.


2.           Pre-Closing Actions of Cygnus.  Immediately upon execution of this
Agreement and prior to the Closing Date as set forth herein, Cygnus shall
undertake the following actions:


(a)           Cygnus shall cause its Board of Directors to execute and deliver
resolutions approving the transactions set forth herein, including but not
limited to the approval to transfer and transfer of all Cygnus Shares held by
ATG representing forty nine percent (49%) of the issued and outstanding
securities of Cygnus.  Cygnus shall cause its shareholders to execute and
deliver resolutions approving the transactions set forth herein;


 
 

--------------------------------------------------------------------------------

 
 
(b)           Cygnus shall complete an audit of its financial statements for the
two fiscal years ended 2011 and 2012, and all interim financial statements
required for inclusion in the Form 8-K filing to be completed at Closing (the
“Cygnus Financial Statements”);


(c)           Cygnus shall deliver to Davisson & Associates, as Escrow Agent,
common/ordinary shares representing forty nine percent (49%) of the issued and
outstanding shares of Cygnus, for delivery to Alas at Closing (the “Escrowed
Cygnus Shares”); and


(d)           Cygnus shall cooperate with its reasonable best efforts to assist
Alas to prepare and complete the documents necessary to be filed with local,
state and federal authorities to consummate the transactions contemplated hereby


3.           Pre-Closing Actions of
ATG.                                                      ATG shall deliver to
Davisson & Associates, as Escrow Agent, common/ordinary shares representing
forty nine percent (49%) of the issued and outstanding shares of Cygnus, for
delivery to and cancelation by Cygnus at Closing along with all necessary
documents of transfer including stock powers, signature guarantees etc. (the
“ATG Cygnus Shares”);


4.           Conditions to Closing.  The parties’ obligation to close the
proposed acquisition will be subject to specified conditions precedent including
but not limited to, the following:


(a)           The representations and warranties of Cygnus as set forth in
Section 7 herein shall remain accurate as of the Closing Date and no material
adverse change in the business of Cygnus shall have occurred;


(b)           The representations and warranties of Alas as set forth in Section
8 herein shall remain accurate as of the Closing Date and no material adverse
change in the business of Alas shall have occurred;


(c)           All the documents necessary to be filed with local, state and
federal authorities, including without limitation the Form 8-K, are prepared;


(d)           Alas shall have provided the board resolution and any other
approval required to complete an election or appointment to the Alas’ board of
directors;


(e)           Cygnus shall have completed and delivered its audited financial
statements in a form as required to complete and file the Form 8-K at Closing;
and


(f)           Alas shall retain its good standing as a publicly traded company
quoted on the OTCBB under the symbol “VERL,” which trading symbol the parties
contemplate will be changed to reflect the change in name effected by the
reverse triangular merger referred to in Recital A, above. The following symbols
will be submitted to the Financial Industry Regulatory Authority (“FINRA”):
“ALAS,” “AIRL” or “WING.”


5.           At and Subsequent to the Closing.


(a)           At the Closing, Davisson & Associates, PA shall release from
escrow letters of resignation as may have been voluntarily tendered by Frank
Dreschler and any Alas Board Resolutions which may effect the election of Arnold
Leonora, Pablo Morera and John Wensveen to its Board of Directors;


(b)           At the Closing, Davisson & Associates, PA shall deliver the
Escrowed Alas Shares to Cygnus for delivery to the shareholders of Cygnus;


(c)           At the Closing, Davisson & Associates, PA shall deliver the
Escrowed Cygnus Shares to Alas;


(d)           At the Closing, Davisson & Associates, PA shall deliver the
Escrowed ATG Cygnus Shares to Cygnus for cancelation;


(e)           At the Closing, if the existing officers of Alas resign which is
contemplated by the parties but not a condition to this Agreement, they shall be
replaced by those officers appointed by the new Board of Directors;


(f)           Immediately subsequent to the Closing, the combined entities will
file the Form 8-K required for the transactions contemplated by this Agreement;
and


(g)           The execution and delivery of this Agreement shall have the
following effect at Closing, the financial rights, but not voting or any other
control rights with respect to the fifty one percent (51%) of the shares of
Cygnus held by Arnold Leonora individually shall be held in trust for the
benefit of Alas and the assignment of such rights to Alas shall be
irrevocable.  It is the intent of the parties to have 100% of the financial
rights in Cygnus be acquired by Alas or the right to receive the maximum
financial benefits associated with those shares allowable without jeopardizing
the flight certificate held by Cygnus.  The Spanish Civil Aviation Authority
requires that control of a company holding such flight certificates must be held
by a national of the European Union, of which by virtue of his citizenship, Mr.
Leonora is a member. Subsequent to Closing the parties will seek to amend this
temporary assignment/beneficiary-trustee relationship to provide a more formal
structure that may include the reincorporation of Cygnus as an S.R.L. so that
financial and governance rights may be separated in a manner that will be in
full compliance with all applicable rules and regulation. Notwithstanding
anything to the contrary in the event that the Spanish Civil Aviation Authority
were to challenge this assignment of all financial rights associated with the
fifty one percent (51%) of Cygnus’ shares, this arrangement shall be void ab
initio but then, only to the extent that it could violate the requirements of
the civil aviation authority and the remainder of those rights assigned shall be
modified to give full force and effect to the intent of the parties.


 
 

--------------------------------------------------------------------------------

 


6.           Timing of Closing.  The initial closing shall occur on June 25,
2013, at 10:00 A.M., Central Standard Time regardless of the Escrow Agent being
in receipt of the items described above, whereby the records of the parties
shall reflect this closing and the respective equity ownership as provided for
herein, subject to final closing upon Escrow Agent’s receipt of all documents
and audited financial statements by Alas.
 
7.           Representations of Cygnus.  Except as set forth in the Cygnus
Financial Statements delivered as set forth in Section 2(b) above, Cygnus
represents and warrants as follows:


(a)           Ownership of Shares.  As of the Closing Date, Alas will become the
record and beneficial owner of the Escrowed ATG Cygnus Shares.  The Escrowed ATG
Cygnus Shares will be free from claims, liens or other encumbrances, except as
provided under applicable federal and state securities laws.  The Escrowed ATG
Cygnus Shares shall reflect 49% of the ownership equity of Cygnus.


(b)           Fully paid and Nonassessable.  The Escrowed ATG Cygnus Shares
constitute duly and validly issued ownership interests of Cygnus, and are fully
paid and nonassessable, and Cygnus further represents that it has the power and
the authority to execute this Agreement and to perform the obligations
contemplated hereby;


(c)           Organization of Cygnus; Authorization.  Cygnus is a corporation
duly organized, validly existing and in good standing under the laws of Spain
with full corporate power and authority to execute and deliver this Agreement
and to perform its obligations hereunder.  The execution, delivery and
performance of this Agreement have been duly authorized by all necessary
corporate action and this Agreement constitutes a valid and binding obligation
of Cygnus; enforceable against it in accordance with its terms.


(d)           Capitalization.  All of the issued and outstanding shares of
Cygnus are validly issued, fully paid and non-assessable and there is not and as
of the Closing Date there will not be outstanding any warrants, options or other
agreements on the part of any of Cygnus obligating such entity to issue any
additional shares of common or preferred stock, any ownership interest or any of
its securities of any kind.


(e)           No Conflict as to Cygnus.  Neither the execution and delivery of
this Agreement nor the consummation of the exchange of the Escrowed ATG Cygnus
Shares will (a) violate any provision of the Corporate Charter or Bylaws (or
other governing instrument) of Cygnus or (b) violate, or be in conflict with, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or excuse performance by any Person of
any of its obligations under, or cause the acceleration of the maturity of any
debt or obligation pursuant to, or result in the creation or imposition of any
Encumbrance upon any property or assets of Cygnus under, any material agreement
or commitment to which Cygnus is a party or by which its property or assets is
bound, or to which any of the property or assets of Cygnus is subject, or (c)
violate any statute or law or any judgment, decree, order, regulation or rule of
any court or other Governmental Body applicable to Cygnus except, in the case of
violations, conflicts, defaults, terminations, accelerations or encumbrances
described in clause (b) of this Section for such matters which are not likely to
have a material adverse effect on the business or financial condition of Cygnus.


(f)           Consents and Approvals of Governmental Authorities. No consent,
approval or authorization of, or declaration, filing or registration with, any
Governmental Body is required to be made or obtained by Cygnus in connection
with the execution, delivery and performance of this Agreement by Cygnus or the
consummation of the sale of the Escrowed ATG Cygnus Shares.


(g)           Other Consents. No consent of any Person is required to be
obtained by Cygnus to the execution, delivery and performance of this Agreement
or the consummation of the sale of the Escrowed ATG Cygnus Shares, including,
but not limited to, consents from parties to leases or other agreements or
commitments, except for any consent which the failure to obtain would not be
likely to have a material adverse effect on the business and financial condition
of Cygnus as a whole.


(h)           Litigation.  There is no action, suit, inquiry, proceeding or
investigation by or before any Court or Governmental body pending or threatened
in writing against or involving Cygnus which is likely to have a material
adverse effect on the business or financial condition of Cygnus as a whole, or
which questions or challenges the validity of this Agreement.  Cygnus is not
subject to any judgment, order or decree that is likely to have a material
adverse effect on the business or financial condition of Cygnus as a whole.


(i)           Absence of Certain Changes. Cygnus has not:


1.           suffered the damage or destruction of any of its properties or
assets (whether or not covered by insurance) which is materially adverse to the
business or financial condition, or made any disposition of any of its material
properties or assets other than in the ordinary course of business;


2.           made any change or amendment in its certificate of incorporation or
bylaws, or other governing instruments;


3.           other than the Escrowed ATG Cygnus Shares and the balance of the
Cygnus Shares held by Arnold Leonora equal to 51% of the issued and outstanding
shares of Cygnus, Cygnus has not issued or sold any Equity Securities or other
securities, acquired, directly or indirectly, by redemption or otherwise, any
such Equity Securities, reclassified, split-up or otherwise changed any such
Equity Security, or granted or entered into any options, warrants, calls or
commitments of any kind with respect thereto;


 
 

--------------------------------------------------------------------------------

 
 
4.           organized any new Subsidiary or acquired any Equity Securities of
any Person or any equity or ownership interest in any business;


5.           borrowed any funds or incurred, or assumed or become subject to,
whether directly or by way of guarantee or otherwise, any obligation or
liability with respect to any such indebtedness for borrowed money;


6.           paid, discharged or satisfied any material claim, liability or
obligation (absolute, accrued, contingent or otherwise), other than in the
ordinary course of business;


7.           prepaid any material obligation having a maturity of more than 90
days from the date such obligation was issued or incurred;


8.           cancelled any material debts or waived any material claims or
rights, except in the ordinary course of business;


9.           disposed of or permitted to lapse any rights to the use of any
material patent or registered trademark or copyright or other intellectual
property owned or used by it;


10.           sold, transferred or otherwise disposed of any material assets,
including without limitation technology and intangible assets;


11.           granted any general increase in the compensation of officers or
employees (including any such increase pursuant to any employee benefit plan);


(j)           Compliance with Law. The operations of Cygnus have been conducted
in accordance with all applicable laws and regulations of all Governmental
Bodies having jurisdiction over them, except for violations thereof which are
not likely to have a material adverse effect on the business or financial
condition of Cygnus as a whole.  Cygnus has not received any notification of any
asserted present or past failure by it to comply with any such applicable laws
or regulations.  Cygnus has all material licenses, permits, orders or approvals
from the Governmental Bodies required for the conduct of its business, and is
not in material violation of any such licenses, permits, orders and
approvals.  All such licenses, permits, orders and approvals are in full force
and effect, and no suspension or cancellation of any thereof has been
threatened.


(k)          Title to Properties.  Cygnus owns all the material properties and
assets that it purports to own (real, personal and mixed, tangible and
intangible), including, without limitation, all the material properties and
assets reflected in the Cygnus Financial Statements.  All properties and assets,
including without limitation technology and intangible assets, are free and
clear of all material encumbrances and are not, in the case of real property,
subject to any material rights of way, building use restrictions, exceptions,
variances, reservations or limitations of any nature whatsoever except, with
respect to all such properties and assets, (a) mortgages or security interests
shown on the Cygnus Financial Statements as securing specified liabilities or
obligations, with respect to which no default (or event which, with notice or
lapse of time or both, would constitute a default) exists, (b) mortgages or
security interests incurred in connection with the purchase of property or
assets after the date of such financial statements (such mortgages and security
interests being limited to the property or assets so acquired), with respect to
which no default (or event which, with notice or lapse of time or both, would
constitute a default) exists, (c) as to real property, (i) imperfections of
title, if any, none of which materially detracts from the value or impairs the
use of the property subject thereto, or impairs the operations of Cygnus as a
whole and (ii) zoning laws that do not impair the present or anticipated use of
the property subject thereto, and (d) liens for current taxes not yet due.  The
properties and assets of Cygnus include all rights, properties and other assets
necessary to permit Cygnus to conduct business in all material respects in the
same manner as it is conducted on the date of this Agreement.


8.           Representations of Alas; Alas for its respective rights and
interests represents and warrants as follows:


(a)           Organization; Authorization.  Alas is a corporation duly
organized, validly existing and in good standing under the laws of Delaware with
full corporate power and authority to execute and deliver this Agreement and to
perform its obligations hereunder. The execution, delivery and performance of
this Agreement have been duly authorized by all necessary corporate action of
Alas and this Agreement constitutes a valid and binding obligation; enforceable
against in accordance with its terms.  Alas has one subsidiary under the name of
Alas Acquisition Company.


(b)           Capitalization.  The authorized capital stock of Alas Aviation
Corp. consists of 60,000,000 shares of common stock, par value $0.01 per share,
and 1,000,000 shares of preferred stock, authorized.  As of the date of this
Agreement, Alas has approximately 35,000,000 shares of common stock issued and
outstanding and no shares of preferred stock issued and outstanding.  As of the
Closing Date, Alas shall have no more than 35,000,000 shares of common stock
outstanding (not including the Alas Escrowed Shares).  No shares have otherwise
been registered under state or federal securities laws.  As of the Closing Date,
all of the issued and outstanding shares of common stock of Alas are validly
issued, fully paid and non-assessable.  There are no other options or other
agreements on the part of Alas obligating  Alas or its successor, LMK Global
Resources, Inc. to issue any additional shares of common or preferred stock or
any of its securities of any kind, except for such shares or securities called
for in this Agreement.  The Common Stock of Alas is presently quoted on the
over-the-counter bulletin board under the symbol “VERL.”  Alas/VERL is current
in all of its required filings with the US Securities and Exchange
Commission.  Upon consummation of this Agreement Alas is not a “shell”
corporation as defined by Rule 405 promulgated by the US Securities and Exchange
Commission.


 
 

--------------------------------------------------------------------------------

 
 
(c)           No Conflict as to Alas and Subsidiaries.  Neither the execution
and delivery of this Agreement nor the consummation of the transactions
contemplated herein will (a) violate any provision of the certificate of
incorporation or bylaws of Alas or any of its Subsidiaries or (b) violate, or be
in conflict with, or constitute a default (or an event which, with notice or
lapse of time or both, would constitute a default) under, or result in the
termination of, or accelerate the performance required by, or excuse performance
by any Person of any of its obligations under, or cause the acceleration of the
maturity of any debt or obligation pursuant to, or result in the creation or
imposition of any Encumbrance upon any property or assets of Alas or any of its
Subsidiaries under, any material agreement or commitment to which Alas, any of
its Subsidiaries is a party or by which any of their respective property or
assets is bound, or to which any of the property or assets of Alas or any of its
Subsidiaries is subject, or (c) violate any statute or law or any judgment,
decree, order, regulation or rule of any court or other Governmental Body
applicable to Alas or any of its Subsidiaries except, in the case of violations,
conflicts, defaults, terminations, accelerations or Encumbrances described in
clause (b) of this Section for such matters which are not likely to have a
material adverse effect on the business or financial condition of  Alas and its
subsidiaries, taken as a whole.


(d)           Consents and Approvals of Governmental Authorities. Except with
respect to a Form 8-K filing with the US Securities and Exchange Commission, no
consent, approval or authorization of, or declaration, filing or registration
with, any Governmental Body is required to be made or obtained by Alas in
connection with the execution, delivery and performance of this Agreement by
Alas or the consummation of the transactions contemplated herein.


(e)           Other Consents. No consent of any Person is required to be
obtained by Alas to the execution, delivery and performance of this Agreement or
the consummation of the transactions contemplated herein, including, but not
limited to, consents from parties to leases or other agreements or commitments,
except for any consent which the failure to obtain would not be likely to have a
material adverse effect on the business and financial condition of Alas.


 (f)           Litigation.  There is no action, suit, inquiry, proceeding or
investigation by or before any court or Governmental Body pending or threatened
in writing against or involving Alas, its successors or any of its Subsidiaries
which is likely to have a material adverse effect on the business or financial
condition of Alas and any of its Subsidiaries, taken as whole, or which would
require a payment by Alas or its subsidiaries in excess of $2,000 in the
aggregate or which questions or challenges the validity of this Agreement.
Neither Alas nor any of its successors or Subsidiaries is subject to any
judgment, order or decree that is likely to have a material adverse effect on
the business or financial condition of Alas or any of its Subsidiaries, taken as
a whole, or which would require a payment by Alas or its Subsidiaries in excess
of $2,000 in the aggregate.


(g)           Absence of Certain Changes. Neither Alas nor any of its
Subsidiaries has:


1.           suffered the damage or destruction of any of its properties or
assets (whether or not covered by insurance) which is materially adverse to the
business or financial condition of  Alas and its Subsidiaries, taken as a whole,
or made any disposition of any of its material properties or assets other than
in the ordinary course of business;


2.           not made any change or amendment in its certificate of
incorporation or bylaws, or other governing instruments;


3.           paid, discharged or satisfied any material claim, liability or
obligation (absolute, accrued, contingent or otherwise), other than in the
ordinary course of business;


4.           prepaid any material obligation having a maturity of more than 90
days from the date such obligation was issued or incurred;


5.           cancelled any material debts or waived any material claims or
rights, except in the ordinary course of business;


6.           disposed of or permitted to lapse any rights to the use of any
material patent or registered trademark or copyright or other intellectual
property owned or used by it;


7.           granted any general increase in the compensation of officers or
employees (including any such increase pursuant to any employee benefit plan);


8.           purchased or entered into any contract or commitment to purchase
any material quantity of raw materials or supplies, or sold or entered into any
contract or commitment to sell any material quantity of property or assets,
except (i) normal contracts or commitments for the purchase of, and normal
purchases of, raw materials or supplies, made in the ordinary course business,
(ii) normal contracts or commitments for the sale of, and normal sales of,
inventory in the ordinary course of business, and (iii) other contracts,
commitments, purchases or sales in the ordinary course of business;


9.           written off or been required to write off any notes or accounts
receivable in an aggregate amount in excess of  $2,000;


10.           written down or been required to write down any inventory in an
aggregate amount in excess of  $ 2,000;


11.           entered into any collective bargaining or union contract or
agreement; or


12.           other than the ordinary course of business, incurred any liability
required by generally accepted accounting principles to be reflected on a
balance sheet and material to the business or financial condition of LMK and
their subsidiaries taken as a whole.


 
 

--------------------------------------------------------------------------------

 
 
(h)           Compliance with Law. The operations of Alas, its successors and
its Subsidiaries have been conducted in accordance with all applicable laws and
regulations of all Governmental Bodies having jurisdiction over them, except for
violations thereof which are not likely to have a material adverse effect on the
business or financial condition of Alas and its Subsidiaries, taken as a whole,
or which would not require a payment by Alas or its Subsidiaries in excess of
$2,000 in the aggregate, or which have been cured. Neither Alas, its successors
nor any of its Subsidiaries has received any notification of any asserted
present or past failure by it to comply with any such applicable laws or
regulations. Alas and its Subsidiaries have all material licenses, permits,
orders or approvals from the Governmental Bodies required for the conduct of
their businesses, and are not in material violation of any such licenses,
permits, orders and approvals. All such licenses, permits, orders and approvals
are in full force and effect, and no suspension or cancellation of any thereof
has been threatened.


9.           Notices.  Any notice which any of the parties hereto may desire to
serve upon any of the other parties hereto shall be in writing and shall be
conclusively deemed to have been received by the party at its address, if
mailed, postage prepaid, United States mail, registered, return receipt
requested, to the following addresses:


If to Cygnus Air, S.A.:                         Cygnus Air, S.A.
Attn: Arnold Leonora
4002 Highway 78, Suite 530-324
Snellville, Georgia 30039
Facsimile: (954) 212-7751


If to Alas Aviation Corp.:                  Alas Aviation Corp.


c/o Heskett & Heskett
John Heskett, Esq.
501 South Johnstone, Suite 501
Bartlesville, Oklahoma 74003
Facsimile (918) 336-3152


With copies to:                                     Lanham & Lanham, LLC
Attn: Randall J. Lanham, Esq.
28562 Oso Parkway, Unit D
Rancho Santa Margarita, CA 92688
Facsimile:  (949) 666-5006


Davisson & Associates, PA
Attn: Peder K. Davisson, Esq.
4124 Quebec Avenue North, Suite 306
Minneapolis, MN  55427
Facsimile: (763)  355-5678
 
10.           Successors.  This Agreement shall be binding upon and inure to the
benefit of the heirs, personal representatives and successors and assigns of the
parties.


11.           Choice of Law.  This Agreement shall be construed and enforced in
accordance with the laws of the State of Delaware, and the parties submit to the
exclusive jurisdiction of the courts of Delaware in respect of all disputes
arising hereunder.


12.           Counterparts.  This Agreement may be signed in one or more
counterparts, all of which taken together shall constitute an entire agreement.


 
 

--------------------------------------------------------------------------------

 
 
13.           Confidential Information.  Each of Cygnus, ATG, Leonora and Alas
hereby acknowledges and agrees that all information disclosed to each other
whether written or oral, relating to the other’s business activities, its
customer names, addresses, all operating plans, information relating to its
existing services, new or envisioned products or services and the development
thereof, scientific, engineering, or technical information relating to the
others business, marketing or product promotional material, including brochures,
product literature, plan sheets, and any and all reports generated to customers,
with regard to customers, unpublished list of names, and all information
relating to order processing, pricing, cost and quotations, and any and all
information relating to relationships with customers, is considered confidential
information, and is proprietary to, and is considered the invaluable trade
secret of such party (collectively “Confidential Information”).  Any disclosure
of any Confidential Information by any party hereto, its employees, or
representatives shall cause immediate, substantial, and irreparable harm and
loss to the other.  Each party understands that the other desires to keep such
Confidential Information in the strictest confidence, and that such party’s
agreement to do so is a continuing condition of the receipt and possession of
Confidential Information, and a material provision of this agreement, and a
condition that shall survive the termination of this Agreement.  Consequently,
each party shall use Confidential Information for the sole purpose of performing
its obligations as provided herein.


14.           Entire Agreement.  This Agreement together with all of the
transaction documents related thereto sets forth the entire agreement and
understanding of the parties hereto with respect to the transactions
contemplated hereby.


15.           Costs and Expenses.  Except as otherwise specifically set forth
herein, each party will bear the costs its own attorneys, brokers, investment
bankers, agents, and finders employed by, such party.  The parties will
indemnify each other against any claims, costs, losses, expenses or liabilities
arising from any claim for commissions, finder's fees or other compensation in
connection with the transactions contemplated herein which may be asserted by
any person based on any agreement or arrangement for payment by the other party.


16.           Attorney’s Fees.  Should any action be commenced between the
parties to this Agreement concerning the matters set forth in this Agreement or
the right and duties of either in relation thereto, the prevailing party in such
action shall be entitled, in addition to such other relief as may be granted, to
a reasonable sum as and for its attorney’s fees and costs.


17.           Finders.  Alas, Cygnus, ATG and Leonora each represents and
warrants that there are no finders or other parties which have represented them
in connection with this transaction which have not received appropriate
compensation.


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.




For and on behalf of:                           ALAS AVIATION CORP.
A Delaware Corporation


By:           /s/Frank Dreschler______________
Frank Dreschler
President and Chief Executive Officer




For and on behalf of:                           CYGNUS AIR, S.A.
A corporation organized under the laws of Spain




By:           /s/Arnold Leonora______________
Arnold Leonora,
Managing Director and President




AIR TRANSPORTIATION GROUP PRIVATE EUITY, INC.
A Delaware Corporation


By:           /s/Arnold Leonora______________
Arnold Leonora, President




By:           /s/Arnold Leonora______________
Arnold Leonora, Individually
 as a Shareholder of Cygnus Air, S.A.
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------